                                                             1   MELANIE MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone:    (702) 634-5000
                                                             5   Facsimile:    (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: rex. garner@akerman.com
                                                             7   Attorneys for the U.S. Bank, National Association,
                                                                 as Trustee for the Certificateholders of Banc of
                                                             8   America Funding 2008-FT1 Trust
                                                             9

                                                            10                                UNITED STATES DISTRICT COURT
                                                            11                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13    U.S. BANK, N.A. AS TRUSTEE FOR THE                  Case No.: 2:17-cv-00355-MMD-BNW
AKERMAN LLP




                                                                  CERTIFICATEHOLDERS OF BANC OF
                                                            14    AMERICA FUNDING 2008-FT1 TRUST,
                                                                  MORTGAGE PASS-THROUGH                               PLAINTIFF'S [PROPOSED] ORDER ON
                                                            15    CERTIFICATES, SERIES 2008-FT1                       MOTIONS FOR SUMMARY JUDGMENT
                                                            16                                  Plaintiff,
                                                            17    v.
                                                            18    LV REAL ESTATE STRATEGIC
                                                                  INVESTMENT GROUP, LLC SERIES 211, a
                                                            19    Nevada limited liability company; RAINBOW
                                                                  VILLAS CONDOMINIUM ASSOCIATION,
                                                            20    a Nevada non-profit corporation; and TERRA
                                                                  WEST COLLECTIONS GROUP, LLC d/b/a
                                                            21    Assessment Management Services, a Nevada
                                                                  limited-liability company,
                                                            22
                                                                                                Defendants.
                                                            23

                                                            24          Plaintiff U.S. Bank, N.A., As Trustee For The Certificateholders of Banc of America Funding

                                                            25   2008-FT1 Trust, Mortgage Pass-Through Certificates, Series 2008-FT1 (U.S. Bank) filed a motion

                                                            26   for summary judgment (ECF No. 80), to which Defendant LV Real Estate Strategic Investment Group

                                                            27   LLC Series 211 (LVRES) responded (ECF No. 88), U.S. Bank replied (ECF No. 92), and Rainbow

                                                            28   Villas Condominium Association (HOA) filed a joinder (ECF No. 94) to U.S. Bank's reply.
                                                             1          The Court has also reviewed Defendant LVRES's motion for summary judgment (ECF No.

                                                             2   81), U.S. Bank's response (ECF No. 90), and LVRES's reply (ECF No. 91).

                                                             3          The Court takes judicial notice of certain exhibits attached to Plaintiff U.S. Bank's motion for

                                                             4   summary judgment (ECF No. 80).

                                                             5          The Court heard oral arguments on the motions on February 14, 2020. Darren Brenner

                                                             6   appeared for U.S. Bank. Mike Beede appeared for LVRES.

                                                             7          Because the loan servicer, Bank of America, tendered payment for the HOA's entire lien in

                                                             8   2009, the senior deed of trust was unaffected by the HOA's eventual foreclosure sale, meaning those

                                                             9   who took title after the HOA foreclosure sale, including LVRES, took title subject to the deed of trust.

                                                            10          Accordingly, Plaintiff U.S. Bank's motion for summary judgment (ECF No. 80) is granted in

                                                            11   part to the extent of its request for declaratory relief that the HOA sale did not extinguish the deed of
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   trust, which deed of trust was recorded with the Clark County Recorder as Instrument No. 20060615-
                      LAS VEGAS, NEVADA 89134




                                                            13   0004185. Defendant LVRES's motion for summary judgment is denied. The remaining claims are
AKERMAN LLP




                                                            14   dismissed as moot.

                                                            15          IT IS SO ORDERED.

                                                            16                                                 UNITED STATES DISTRICT COURT JUDGE
                                                                        February 24, 2020
                                                                 Dated:______________________                  Case No.: 2:17-cv-00355-MMD-BNW
                                                            17

                                                            18

                                                            19   Submitted by:
                                                            20   AKERMAN LLP
                                                            21    /s/ Rex D. Garner
                                                                 MELANIE D. MORGAN, ESQ.
                                                            22   Nevada Bar No. 8215
                                                                 REX D. GARNER, ESQ.
                                                            23   Nevada Bar No. 9401
                                                                 1635 Village Center Circle, Suite 200
                                                            24   Las Vegas, Nevada 89134
                                                            25   Attorneys for plaintiff U.S. Bank, N.A.,
                                                                 As Trustee For The Certificateholders of
                                                            26   Banc of America Funding 2008-FT1 Trust,
                                                                 Mortgage Pass-Through Certificates, Series 2008-FT1
                                                            27

                                                            28
                                                                                                                    2
